Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This is a Second Non-Final Rejection to Amendments and Arguments filed by Applicant on 02/10/2021. Claims 1 and 2 have been amended. Currently pending for review are Claims 1-17, 19, and 20.
Response to Amendment
Regarding the Drawings and Claim Objection made in the Office Action filed on 12/29/2020. Amendments/Remarks & Arguments filed by Applicant on 02/10/2021 correct the objection and/or are persuasive. Therefore, the Drawings and Claim Objection made in the Office Action filed on 12/29/2020 has been withdrawn unless otherwise indicated below.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17, 19, and 20 are identical to Claims 1-17, 20, and 21 of Co-pending Application No. 16/375,996. Although a terminal disclaimer has been filed in regards to Co-pending Application No. 16/375,996, since the claims are now rejected under a statutory type double patenting rejection a terminal disclaimer cannot overcome the double patenting rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-13, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over W. J. Douglas (US 3419268) in view of Ryan et al (US 6419650).
Regarding Claim 1, Douglas teaches a stand-alone soft tissue mobilization device comprising:
                       a stand-alone core made of at least one of closed cell foam, rubber or plastic with a diameter of about 1 1/4inches (Refer to Fig. 3 Col 1); and
    PNG
    media_image1.png
    242
    303
    media_image1.png
    Greyscale

spirals) (Refer to annotated Fig. 3 below & Col 1 above).
    PNG
    media_image2.png
    201
    593
    media_image2.png
    Greyscale
             Douglas fails to teach wherein the diameter of the core is about 3” to about 5”. However, Douglas does disclose that the core 1 may be a dimension other than 1 ¼” (Refer to Col 1 above). Ryan et al teaches a massage roller comprising a core 13 of 4”-5” (Refer to Ryan et al Fig. 2 Col 3).
    PNG
    media_image3.png
    59
    322
    media_image3.png
    Greyscale

Ryan et al is analogous with Applicants invention in that they both teach massage rollers and therefore it would have been obvious to modify the core of Douglas to be in view of Ryan et al such that it is a diameter of 4-5” since Applicant does not provide criticality to the diameter of 3”-15”, such dimensions would have been obvious through routine experimentation and such diameters are known and taught by Ryan et al and therefore does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 2, Douglas in view of Ryan et al continues to teach in which the projections include a predetermined shape including one of a rounded shape, a curved shape, a triangle shape, a Refer to annotated Fig. 3 of Douglas above to depict that the projections are curved/rounded).
Regarding Claim 3, Douglas in view of Ryan et al continues to teach in which the projections longitudinally extend over a length of the overlay 3 (Refer to Fig. 3 to depict that the projections are the length of the overlay).
Regarding Claim 4, Douglas in view of Ryan et al continues to teach in which the projections extend perpendicular to a longitudinal axis of the overlay (Refer to Fig. 3 to depict that the projections are the perpendicular of the overlay).
Regarding Claim 5, Douglas in view of Ryan et al continues to teach in which the projections radially extend from the overlay at the same angles (Refer to Fig. 3 to depict that they extend at the same angles).
Regarding Claim 7, Douglas in view of Ryan et al continues to teach in which the projections are configured in a wave pattern extending from the overlay (Refer to annotated Fig. 3 below).
    PNG
    media_image4.png
    197
    593
    media_image4.png
    Greyscale

Regarding Claim 9, Douglas in view of Ryan et al continues to teach in which the projections are configured in a helical pattern extending from the overlay (Refer to annotated Fig. 3 above
Regarding Claim 10, Douglas in view of Ryan et al continues to teach in which the projections are individually spaced in a predetermined pattern extending from the overlay (Refer to Col 1).
    PNG
    media_image5.png
    96
    322
    media_image5.png
    Greyscale

Regarding Claim 11, Douglas in view of Ryan et al continues to teach in which the predetermined pattern includes an aligned pattern of the projections (Refer to Fig. 3 to depict that projections are aligned with each other),
Regarding Claim 13, Douglas in view of Ryan et al continues to teach in at least one of which the core 3 and/or the projections extending from the overlay are made of a pliable material (Refer to Col 1).
    PNG
    media_image6.png
    53
    316
    media_image6.png
    Greyscale

Regarding Claim 17, Douglas in view of Ryan et al continues to teach in which the pliable material includes plastic (Refer to  Col 1 above).
Regarding Claim 19, Douglas in view of Ryan et al does not expressly teach in which the core 1 includes bonded sections, however, the Office takes the position that such making integral from a previously separate elements would have been obvious routine engineering via bonding and does not produce unexpected results and therefore does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 V.     MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.
Regarding Claim 20, Douglas in view of Ryan et al does not expressly teach in which the core 1 is manufactured using an extrusion process, however, the Office takes the position that such limitation is considered product by process. The process does not limit the product claim since the product may be achieved through other methods such injection molding, thus the patentability of a product does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-1].
Claim(s) 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over W. J. Douglas (US 3419268) in view of Ryan et al (US 6419650), further in view of Krent et al (US 5168576 ).
Regarding Claims 14-16, Douglas in view of Ryan et al teaches that the body is made of a plastic foam but fails to teach wherein the plastic foam is a closed-cell foam material of expanded polyethylene/cross-linked polyethylene foam. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene such as expanded/cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Allowable Subject Matter
Claims 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 02/10/2021 regarding the double patenting has been fully considered but are not persuasive. The added limitation of “soft tissue mobilization” and “stand-alone” are considered equivalent to “massage” and “unmounted”. These terms do not further narrow or broaden the claimed invention to something other than that claimed in application 16/375,996 and therefore the arguments are not considered persuasive and therefore the rejection is maintained.
Applicant’s arguments, filed on 02/10/2021 regarding the prior art rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) rejection is disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784